Citation Nr: 0503646	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right elbow fracture.



REPRESENTATION

Appellant represented by:	Lisa A. Lee, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In the decision, the RO denied service 
connection for a left shoulder disorder and also determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of a 
right elbow fracture.  The veteran perfected appeals of both 
issues.  A hearing was held before the undersigned Member of 
the Board in March 2001.  The Board confirmed the denial of 
the claims in May 2001.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2002, 
the Court issued an order vacating the Board's decision and 
remanding the case for further action.  The Board remanded 
the case in May 2003.  The case has now been returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the remand of May 2003, the Board noted that the record 
reflects that the veteran was granted Social Security 
disability benefits in February 1976, and that the agency may 
have records which are relevant to the claim for VA benefits.  
Therefore, the Board instructed the RO to obtain from the 
Social Security Administration the records pertinent to the 
appellant's claim for Social Security disability benefits, 
including a decision dated in February 1976, as well as the 
medical records relied upon concerning that claim.

In July 2003, the RO wrote to the Social Security 
Administration National Records Center and requested copies 
of the veteran's records.  Later that month, the Social 
Security Administration National Records Center responded by 
stating that the requested records were not at that facility.  
The National Records Center also indicated that the request 
had been forwarded to the Social Security Administration 
office in Waycross, Georgia and that any follow-ups should be 
directed to that office.  The National Record Center did not 
check a box indicating that the records had been destroyed.  
Subsequently, the Social Security Administration office in 
Waycross, Georgia reported to the RO that they had checked 
their files and found nothing on the veteran.  

Significantly, however, the Social Security Administration 
office in Waycross, Georgia also indicated that the "systems 
record" indicated that the veteran had changed his address 
to Jacksonville, Florida in February 2004, and that it 
appeared that the Social Security Administration Jacksonville 
office had been in touch with him since that date.  Although 
the Waycross, Georgia office stated that it was unlikely that 
the Jacksonville, Florida Social Security Administration 
office would have the veteran's original file with medicals, 
the Board concludes that the VCAA's duty to obtain Federal 
Government records requires that additional efforts be made.  
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  Although it has been stated that 
it is "unlikely" that the Social Security Administration 
office in Jacksonville Florida would have the veteran's SSA 
records, the Board concludes that at least one attempt should 
be made to contact that particular office and request the 
records.  

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government, such as military service department and SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, the SSA's decision 
is "pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  Social Security 
records might potentially contain evidence pertinent to 
either of the issues on appeal.  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such 
records may be relevant to the claims for VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should attempt to obtain from 
the SSA Jacksonville Florida office 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  As 
noted above, the RO should contact the 
veteran and his attorney to clarify 
whether he wishes to withdrew the claim 
for a higher rating for ulcer disease.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




